Case 1:20-cv-00011-CMH-MSN Document 159 Filed 01/22/21 Page 1 of 9 PagelD# 2331

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

RUCHMAN AND ASSOCIATES, INC.,

Plaintif£-
Counterdefendant,

Vv. Civil Action No. 1:20cvl1l1
SEV1ITECH, LLC,

Defendant -
Counterclaimant.

eer ee eee ee ee ee

MEMORANDUM OPINION

 

THIS MATTER comes before the Court on Defendant's Partial
Motion for Summary Judgment and Plaintiff’s Cross Motion for
Summary Judgment pursuant to Federal Rule of Civil Procedure 56.

Both Ruchman and Associates, Inc. (“Ruchman”) and SeviltTech,
LLC (“SevlTech”) contract primarily with the federal government
to supply certain services. SeviTech provides information
technology services; Ruchman, support personnel. On December 1,
2015, the parties executed an Asset Purchase Agreement
(“Agreement”), in which SeviTech purchased a consulting services
division of Ruchman and its related assets, including a supply
contract (“Oasis Contract”) with the U.S. General Services
Administration. The Agreement contained a provision (“Workshare

Provision”) requiring SevlTech give Ruchman “the opportunity to
Case 1:20-cv-00011-CMH-MSN Document 159 Filed 01/22/21 Page 2 of 9 PagelD# 2332

participate as a subcontractor on each task order bid under [the
Oasis Contract] before presenting to other teammates, provided
[Ruchman] is reasonably qualified to perform such work.” The
Workshare Provision also gave Ruchman the right of first refusal
on a certain percentage of work awarded on task orders under the
Oasis Contract, again provided Ruchman “is reasonably qualified
to perform such work” and that Ruchman notifies SevlTech “of its
intent to participate within a reasonable time.”

For more than a year these parties have been in dispute
over this Workshare Provision. The Complaint asserts that
SevlTech breached the Agreement because (1) it failed to provide
Ruchman notice of new task order solicitations; (2) it failed to
present Ruchman opportunities to participate as a subcontractor
on seventeen task orders awarded under the Oasis Contract; and
(3) it failed to provide Ruchman the right of first refusal on
the required percentage of work on task awards under the Oasis
Contract. In the alternative, Ruchman asserts a claim of unjust
enrichment.

SevlTech filed a counterclaim, asserting that Ruchman
breached certain subcontracts between the parties when Ruchman
failed to fill or maintain certain positions under the relevant
task orders as obligated. SevlTech also makes a claim for

indemnification of attorney’s fees and court costs relating to
Case 1:20-cv-00011-CMH-MSN Document 159 Filed 01/22/21 Page 3 of 9 PagelD# 2333

this action, referencing an indemnification provision in the
Agreement.

SeviTech’s present motion requests partial summary judgment
on Ruchman’s breach of contract and unjust enrichment claims.
Ruchman’s cross motion requests summary judgment as to all
claims and counterclaims.

Summary judgment is appropriate when "there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law." Fed. R. Civ. P. 56(a). A court
will grant summary judgment unless "a reasonable jury could
return a verdict for the nonmoving party" on the evidence

presented. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 

248 (1986). Only disputes over facts that might affect the
ultimate resolution of the case will preclude the entry of
summary judgment. Id. The party seeking summary judgment bears
the initial burden to demonstrate the absence of dispute over
material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 325
(1986). If the moving party makes such showing, the burden then
shifts to the nonmoving party to show a genuine dispute over
material fact based on “specific facts that show there is a
genuine issue for trial.” Anderson, 477 U.S. at 250.

The Court first must assess whether the parties had a
legally enforceable obligation pursuant to Virginia contract

law. When a U.S. district court exercises jurisdiction over
Case 1:20-cv-00011-CMH-MSN Document 159 Filed 01/22/21 Page 4 of 9 PagelD# 2334

state law claims pursuant to diversity of citizenship, the court
must apply the law of the relevant state (in this case,
Virginia) on all substantive matters, including the necessary

elements of a cause of action. See 18 U.S.C. § 1652. See also In

re Lipitor, 892 F.3d 624, 646 (4th Cir. 2018) (“In a diversity
case, state substantive law governs . . . the ‘substantive

elements.’”). The Commonwealth of Virginia sets forth three
necessary elements of a breach of contract claim: (1) a legally
enforceable obligation of a defendant to a plaintiff; (2) the
defendant breached such obligation; and (3) the plaintiff was

injured because of defendant’s breach. See Cyberlock Consulting,

 

Inc. v. Info. Experts, Inc., 939 F. Supp. 2d 572, 578 (E.D. Va.

 

2013) (citing Ulloa v. QSP, Inc., 271 Va. 72, 79 (2006)). In its

 

present motion, SeviTech argues it is entitled to summary
judgment because it had no legally enforceable obligation to
Ruchman under the Workshare Provision.

SevlTech argues the Workshare Provision is simply an
“agreement to agree” and thus unenforceable. “[I]t is well
settled under Virginia law that agreements to negotiate at some
point in the future are unenforceable.” Id. (internal quotations
omitted). An enforceable contract must have the “mutual assent
of the contracting parties to terms reasonably certain under the

circumstances.” Allen v. Aetna Cas. & Sur. Co., 222 Va. 361, 364

 

(1981). “Mere ‘agreements to agree in the future’ are ‘too vague
Case 1:20-cv-00011-CMH-MSN Document 159 Filed 01/22/21 Page 5 of 9 PagelD# 2335

and too indefinite to be enforced.'” Cyberlock Consulting, 939

 

F. Supp. 2d at 578 (quoting W.J. Schafer Assocs., Inc. v.

 

Cordant, Inc., 254 Va. 514, 519 (1997)).

Ruchman rebuts the suggestion that the Workshare Provision
is simply an “agreement to agree” by arguing all material terms
for future subcontracts are outlined. Ruchman claims no further
negotiation was necessary to execute the subcontracts to which
it was entitled under the Workshare Provision. But the Workshare
Provision fails to address many material terms, such as price,
scope, and duration of future subcontracts for Ruchman to
provide support personnel. Such terms were included in the
subcontracts that the parties subsequently executed on different
task orders. There is no dispute that such terms were not
included in the Workshare Provision, making it merely a
“framework for the negotiation of a subcontract in the future
along certain established terms,” not an enforceable contract.
Id. (internal quotations omitted). The Workshare Provision did
not create a legally enforceable obligation, and as a matter of
law, SevlTech is not liable for breach.

Even if the Workshare Provision was fully enforceable,
SevlTech would be entitled to summary judgment on both the
breach of contract and the unjust enrichment claims because
Ruchman has failed to produce evidence of damages. The Complaint

alleges Ruchman suffered damages “estimated at $7,000,000 in
Case 1:20-cv-00011-CMH-MSN Document 159 Filed 01/22/21 Page 6 of 9 PagelD# 2336

lost revenue.” This is an improper measure of damages under
Virginia law, which requires a plaintiff to measure damages by
lost profits, not lost revenues. Lost profits may be deduced
from estimated gross revenues, but a plaintiff must produce
“evidence of the expenses to be deducted in order to determine

the profits of the business.” SSS Enters., Inc. v. Nova

 

Petroleum Suppliers, LLC, 2012 WL 3866490, *7 (E.D. Va. 2012)

 

(citing Boggs v. Duncan, 202 Va. 877, 883-84 (1961)).

As a threshold matter, Ruchman waited until filing its
Opposition and Cross Motion for Summary Judgment to put forth a
damages estimate based on lost profits. This is impermissible.
“[A]sserting a new legal theory for the first time in opposing
summary judgment amount[s] to constructive amendment of the []
complaint and thus unfairly prejudice[s] the defendant.” Harris

v. Reston Hosp. Ctr., LLC, 523 F. App’x 938, 946 (4th Cir.

 

2013). Parties must have the opportunity to conduct effective
discovery, which does not occur when one party hides the ball
and unfairly surprises the other with a new theory of recovery
only after discovery has concluded. See id. (approving the
district court’s refusal to entertain a new argument at summary
judgment “[b]ecause a complaint guides the parties' discovery,
putting the defendant on notice of the evidence it needs to
adduce in order to defend against plaintiff's allegations”). To

permit Ruchman to introduce a new theory of damages at this
Case 1:20-cv-00011-CMH-MSN Document 159 Filed 01/22/21 Page 7 of 9 PagelD# 2337

stage would “plac[e] a clear burden on [Defendant’s] ability to
effectively and efficiently defend itself." Id. at 947.

Further, Ruchman’s evidence of lost profits “expressed as a
percentage of revenue” is insufficient as a matter of law. Since
the Court excluded Ruchman’s proposed expert in its November 3,
2020 Order, Ruchman relies on the testimony of its Chief
Operating Officer, Morgan Henson, to estimate its damages from
the alleged breach of contract. A party may use lay witnesses to
show damages, but this evidence must still provide a “sufficient
basis” to estimate an amount of damages with “reasonable
certainty.” Boggs v. Duncan, 121 S.E.2d 359, 363 (Va. 1961)
(quoting Restatement of the Law of Contracts § 331).

Lay opinions must be based on personal knowledge and
“distinguished from hypothetical facts.” MCI Telecomms. Corp. v.
Wanzer, 897 F.2d 703, 706 (4th Cir. 1990). The lay witness in
MCI Telecomms. was a bookkeeper with personal knowledge of prior
profits from a lease, so the Fourth Circuit found reasonable
certainty in her projection of future profits from that lease.
See id. But in this case, Henson’s lost profit projections for
hypothetical subcontracts are based on “average profit and
general administrative amounts” from executed subcontracts on
other task orders. Ruchman has not demonstrated with reasonable

certainty that these amounts would be the replicated in other,
Case 1:20-cv-00011-CMH-MSN Document 159 Filed 01/22/21 Page 8 of 9 PagelD# 2338

hypothetical subcontracts for different task orders under the
Oasis Contract.

For largely the same reasons that SevlTech did not breach
the contract, the damages from these hypothetical subcontracts
are too speculative. The parties had not agreed to material
terms; thus, the alleged harm from a party failing to execute
any subcontract is impossible to estimate without assuming
hypothetical terms. Henson’s testimony based on such assumptions
is precisely what is barred by the Fourth Circuit. See id.

Damages is an essential element of both breach of contract
and unjust enrichment claims. Ruchman’s failure to show damages
with reasonable certainty entitles SevlTech to summary judgment.

Ruchman’s request for summary judgment on SevilTech’s
counterclaims fails. SeviTech has alleged that Ruchman’s conduct
on existing subcontracts breached their obligations to fill
certain positions. SeviTech has sufficiently demonstrated
dispute as to material facts regarding Ruchman’s alleged breach
of their obligations under the subcontracts.

Ruchman also contends the indemnification counterclaim is
“not a cognizable cause of action,” but it has provided no legal
support for this assertion.

For the foregoing reasons, SeviTech is entitled to summary
judgment on Ruchman’s claims of breach of contract and unjust

enrichment. Ruchman is not entitled to summary judgment on
Case 1:20-cv-00011-CMH-MSN Document 159 Filed 01/22/21 Page 9 of 9 PagelD# 2339

SevlTech’s counterclaims of indemnification and breach of

contract.

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
January 22, 2021
